DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/1/2021 has been entered.  Claims 1, 3-4, 12-14, 16 and 18-29 remain pending in the present application.  Claims 12-14, 16 and 18-20 are withdrawn as being non-elected.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Sarah Zhang on 3/5/2021.

The application has been amended as follows: 
In the claims filed 3/1/2021:
In Claim 18, Line 3 and 4, delete the word “about”
In Claim 20, Line 8 and 9, delete the word “about”

Allowable Subject Matter
Claims 1, 3-4, and 21-29 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Final Rejection dated 2/23/2021, the Examiner set forth 35 USC 112(b) rejections and rejected claims 1-4 in view of prior art references Short, Wells and Davi.  The Examiner further indicated that claims 2, 21-22, 24, 26 and 28-29 were objected to as including allowable subject matter but dependent on a rejected base claim and that claims 23-29 would be allowable if amended to overcome the 112(b) rejections.  Applicant has successfully traversed all of the rejections set forth by the Applicant by amending the claims as the Examiner suggested and incorporating claim 2 into claim 1.  Since there are no other formality issues and the claims define over the prior art of record, the claims are in condition for allowance in the Examiner’s position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-4, and 21-29 are allowable. The restriction requirement between combination subcombination , as set forth in the Office action mailed on 9/8/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between the combination subcombination is withdrawn as requested by the Applicant.  Claims 12-14, 16 and 18-20, directed to an adaptor plate are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632